                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

 PARADIGM CARE & ENRICHMENT                     )
 CENTER, LLC, PARADIGM CARE &                   )
 ENRICHMENT CENTER 2, LLC,                      )
 CREATIVE PATHS LEARNING                        ) Civil Action No. _______________
 CENTER, INC. and CREATIVE PATHS                )
 INFANT CENTER, INC., individually and          )
 on behalf of all others similarly situated,    ) JURY TRIAL DEMANDED
                                                )
        Plaintiffs,                             )
                                                )
             v.                                 )
                                                )
 WEST BEND MUTUAL INSURANCE                     )
 COMPANY,                                       )
                                                )
        Defendant.                              )
                                                )

                                 CLASS ACTION COMPLAINT
       Plaintiffs Paradigm Care & Enrichment Center, LLC and Paradigm Care & Enrichment

Center 2, LLC (“Paradigm Care”), and Creative Paths Learning Center, Inc. and Creative Paths

Infant Center, Inc., (“Creative Paths”), individually and on behalf of the other members of the

below-defined nationwide classes (collectively, the “Class”), bring this class action against

Defendant West Bend Mutual Insurance Company, and in support thereof state the following:

                                I.      NATURE OF THE ACTION

       1.         Plaintiff Paradigm Care owns and operates childcare and enrichment centers in

Waterford and Canton, Michigan. Paradigm Care was founded by two sisters experienced in both

teaching and curriculum development who were concerned that children were entering

kindergarten unprepared for the curriculum that was being taught. Paradigm Care nurtures

children ages 6 weeks to 5 years old with the end result being a child that is well prepared to enter

kindergarten academically, socially, and emotionally. Paradigm Care has been nurturing life-long

learners in a loving environment for over 17 years; its existence, however, is now threatened by

COVID-19.



            Case 2:20-cv-00720-JPS Filed 05/12/20 Page 1 of 29 Document 1
        2.      Plaintiff Creative Paths is a family-owned early childhood and infant center in

Skokie, Illinois, serving children ages 6 weeks to 6 years old. Creative Paths provides a learning

environment that is safe, creative, and encouraging in which children build on their

social/emotional, physical, and cognitive development.          Creative Paths is also dedicated to

working in partnership with parents to develop enthusiastic, life-long learners. Creative Paths has

been providing a rich learning environment that stimulates each child’s growth and development

for 5 years; its existence, however, is now also threatened by COVID-19.

        3.      To protect their businesses in the event that they suddenly had to suspend operations

for reasons outside of their control, or if they had to act in order to prevent further property damage,

Plaintiffs purchased insurance coverage from West Bend Mutual Insurance Company (“West

Bend”), including special property coverage, as set forth in West Bend’s Businessowners Special

Property Coverage Form (NS 0203 01 18I) (“Special Property Coverage Form”).

        4.      West Bend’s Special Property Coverage Form provides “Business Income”

coverage, which promises to pay for loss due to the necessary suspension of operations following

loss to property.

        5.      West Bend’s Special Property Coverage Form also provides “Civil Authority”

coverage, which promises to pay for loss caused by the action of a civil authority that prohibits

access to the insured premises.

        6.      West Bend’s Special Property Coverage Form also provides “Extra Expense”

coverage, which promises to pay the expense incurred to minimize the suspension of business and

to continue operations.

        7.      West Bend’s Special Property Coverage Form also provides “Communicable

Disease Business Income and Extra Expense Coverage,” which promises to pay, subject to a cap,

for any loss or expense incurred from the temporary shutdown or suspension of operations ordered

by a “board of health or similar governmental board” “due to an outbreak of a ‘communicable

disease’ or a ‘waterborne pathogen’ at the insured premises.” This coverage begins 24 hours after

the jurisdictional board shuts down or suspends operations and continues up to 30 days after the

                                                   2

             Case 2:20-cv-00720-JPS Filed 05/12/20 Page 2 of 29 Document 1
jurisdictional board permits full or partial resumption of operations. In addition to loss of Business

Income, this coverage pays for, among other costs, the cost to evacuate the insured premises, to

“avoid or minimize the suspension of business,” and to “minimize the suspension” of operations

if operations cannot be continued.

       8.      West Bend’s Special Property Coverage Form, under a section entitled “Duties in

the Event of Loss or Damage” mandates that West Bend’s insured “must see that the following are

done in the event of loss. . . [t]ake all reasonable steps to protect the Covered Property from further

damage, and keep a record of your expenses necessary to protect the Covered Property, for

consideration in the settlement of the claim.” This is commonly referred to as “Sue and Labor”

coverage.

       9.      Plaintiffs were forced to suspend or reduce operations at their childcare centers due

to COVID-19 and the resultant closure orders issued by civil authorities in Michigan and Illinois.

       10.     Upon information and belief, West Bend has, on a widescale and uniform basis,

refused to pay its insureds under its Business Income, Civil Authority, Extra Expense,

Communicable Disease Business Income and Extra Expense, and Sue and Labor coverages for

losses suffered due to COVID-19, any orders by civil authorities that have required the necessary

suspension of business, and any efforts to prevent further property damage or to minimize the

suspension of business and continue operations. Indeed, West Bend has denied Plaintiffs’ claims

under their West Bend policies.

                             II.     JURISDICTION AND VENUE

       11.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

Defendant and at least one member of the Class are citizens of different states and because: (a) the

Class consists of at least 100 members; (b) the amount in controversy exceeds $5,000,000

exclusive of interest and costs; and (c) no relevant exceptions apply to this claim.

       12.     Venue is proper in this District under 28 U.S.C. § 1391, because Defendant resides

in this District and a substantial portion of the acts and conduct giving rise to the claims occurred

within the District.

                                                  3

            Case 2:20-cv-00720-JPS Filed 05/12/20 Page 3 of 29 Document 1
                                       III.   THE PARTIES

Plaintiffs

       13.      Plaintiffs Paradigm Care & Enrichment Center, LLC and Paradigm Care &

Enrichment Center 2, LLC are Michigan corporations, with their principal places of business in

Waterford and Canton, Michigan, where they operate Paradigm Care & Enrichment Centers.

       14.      Plaintiffs Creative Paths Learning Center, Inc. and Creative Paths Infant Center,

Inc. are Illinois corporations, with their principal places of business in Skokie, Illinois, where they

operate Creative Paths Learning Center and Creative Paths Infant Center.

Defendant

       15.      Defendant West Bend Mutual Insurance Company is an insurance company

organized under the laws of the State of Wisconsin, with its principal place of business in West

Bend, Wisconsin.
                                 IV.     FACTUAL BACKGROUND

A.     The Special Property Coverage Form

       16.      In return for the payment of a premium, West Bend issued Policy No. 1364094-09

to Plaintiff Paradigm Care for a policy period of August 23, 2019 to August 23, 2020, and issued

Policy No. A050584-04 to Plaintiff Creative Paths for a policy period of August 26, 2019 to August

26, 2020. Both policies include a Special Property Coverage Form. Policy Nos. 1364094-09 and

A050584-04, illustrative of polices with a Special Property Coverage Form, are attached hereto as

Exhibit A and Exhibit B. Plaintiffs have performed all of their obligations under Policy Nos.

1364094-09 and A050584-04, including the payment of premiums. The Covered Property, with

respect to the Special Property Coverage Form, is: (a) the Paradigm Care premises at 1401

Malcolm Drive, Waterford, Michigan 48327 and 45050 Warren Road, Canton, Michigan 48187,

and (b) the Creative Paths premises at 5129 Dempster Street, Skokie, Illinois 60077 (Creative

Paths Learning Center) and 5121 Dempster Street, Skokie, Illinois 60077 (Creative Paths Infant

Center, an Additional Insured under Policy No. A050584-04).



                                                  4

             Case 2:20-cv-00720-JPS Filed 05/12/20 Page 4 of 29 Document 1
          17.   In many parts of the world, property insurance is sold on a specific peril basis. Such

policies cover a risk of loss if that risk of loss is specifically listed (e.g., hurricane, earthquake,

H1N1, etc.). Most property policies sold in the United States, however, including those sold by

West Bend, are all-risk property damage policies. These types of policies cover all risks of loss

except for risks that are expressly and specifically excluded. In the Special Property Coverage

Form provided to Plaintiffs, under the heading “Covered Causes of Loss,” West Bend agreed to

“pay for direct physical loss” to Covered Property “unless the loss is excluded or limited by” the

policy.

          18.   Losses due to COVID-19 are a Covered Cause of Loss under West Bend policies

with the Special Property Coverage Form.

          19.   In the Special Property Coverage Form, West Bend agreed to pay for its insureds’

actual loss of Business Income sustained due to the necessary suspension of their operations during

the “period of restoration” caused by direct physical loss or damage. A “partial slowdown or

complete cessation” of business activities at the Covered Property is a “suspension” under the

policy, for which West Bend agreed to pay for loss of Business Income during the “period of

restoration” that begins at the time of direct physical loss or damage.

          20.   “Business Income” means net income (or loss) before tax that Plaintiffs and the

other Class members would have earned if no physical loss or damage had occurred, as well as

continuing normal operating expenses incurred.

          21.   The presence of virus or disease can constitute physical damage to property, as the

insurance industry has recognized since at least 2006.           When preparing so-called “virus”

exclusions to be placed in some policies, but not others, the insurance industry drafting arm, ISO,

circulated a statement to state insurance regulators that included the following:

                Disease-causing agents may render a product impure (change its
                quality or substance), or enable the spread of disease by their
                presence on interior building surfaces or the surfaces of personal
                property. When disease-causing viral or bacterial contamination
                occurs, potential claims involve the cost of replacement of property
                (for example, the milk), cost of decontamination (for example,
                interior building surfaces), and business interruption (time element)
                                                  5

            Case 2:20-cv-00720-JPS Filed 05/12/20 Page 5 of 29 Document 1
                losses. Although building and personal property could arguably
                become contaminated (often temporarily) by such viruses and
                bacteria, the nature of the property itself would have a bearing on
                whether there is actual property damage. An allegation of property
                damage may be a point of disagreement in a particular case.

          22.   In the Special Property Coverage Form, West Bend also agreed to pay necessary

Extra Expense that its insureds incur during the “period of restoration” that the insureds would not

have incurred if there had been no direct physical loss or damage to the Covered Property.

          23.   “Extra Expense” includes expenses to avoid or minimize the suspension of

business, continue operations, and to repair or replace property.

          24.   West Bend also agreed to “pay for the actual loss of Business Income” that

Plaintiffs sustain “and necessary Extra Expense” that Plaintiffs incur “caused by action of civil

authority that prohibits access to” the Covered Property when a Covered Cause of Loss causes

damage to property other than the Covered Property.

          25.   West Bend also agreed to pay “any loss of Business Income or any necessary Extra

Expense costs,” subject to a cap, that its insureds incur for a period beginning 24 hours after a

jurisdictional board shuts down or suspends their operations “due to an outbreak of a

‘communicable disease’ or a ‘water-borne pathogen’ at the insured premises,” and ending within
30 days after the insured is permitted to fully or partially resume their operations.

          26.   West Bend’s Special Property Coverage Form, under a section entitled “Duties in

the Event of Loss or Damage” mandates that West Bend’s insureds “must see that the following

are done in the event of loss. . . [t]ake all reasonable steps to protect the Covered Property from

further damage and keep a record of your expenses necessary to protect the Covered Property, for
consideration in the settlement of the claim.” This is commonly referred to as “Sue and Labor”

coverage.

          27.   Losses caused by COVID-19 and the related orders issued by local, state, and

federal authorities triggered the Business Income, Extra Expense, Civil Authority, Communicable

Disease Business Income and Extra Expense, and Sue and Labor provisions of the West Bend

policy.

                                                  6

            Case 2:20-cv-00720-JPS Filed 05/12/20 Page 6 of 29 Document 1
B.     The Covered Cause of Loss

       28.     The presence of COVID-19 has caused civil authorities throughout the country to

issue orders requiring the suspension of business at a wide range of establishments, including civil

authorities with jurisdiction over Plaintiffs’ businesses (the “Closure Orders”).

       1.      The Michigan and Illinois Closure Orders

       29.     On or about March 23, 2020, the State of Michigan issued an Executive Order

requiring residents “to suspend activities that are not necessary to sustain or protect life,” and

mandating “social distancing practices and other mitigation measures to protect workers and

patrons” for businesses that employ critical infrastructure workers and continue in-person

operations. Childcare workers are designated critical infrastructure, “but only to the extent

necessary to serve the children or dependents of critical infrastructure workers” (the “Michigan

Closure Order”). The initial Michigan Closure Order was effective March 24, 2020 through April

13, 2020, was extended to April 30, 2020, and was extended again to May 15, 2020. The extension

to May 15, 2020 continued the childcare provisions from the initial Michigan Closure Order, and

established requirements for resumed businesses.

       30.     On or about March 20, 2020, the State of Illinois issued an Executive Order

(COVID-19 Executive Order No. 8) requiring residents to “stay at home or at their place of

residence,” and closing all Non-essential Businesses (the “Illinois Closure Order”). Emergency

childcare centers for the children of essential workers, upon obtaining a license, are the only legally

allowed childcare centers during the COVID-19 State of Emergency. The initial Illinois Closure

Order was effective March 21, 2020 through April 7, 2020, was extended to April 30, 2020, and

was extended again to May 30, 2020. The extension to May 30, 2020 continued the childcare

restrictions from the initial Illinois Closure Order, and established requirements for resumed

businesses.

       31.     Local governments also issued Closure Orders. On March 18, 2020, the Village of

Skokie, Illinois instructed “all Day Care, Child Care and Home Care Facilities and Programs to

close and cease operations for all children of all ages as of end of day Friday, March 20, 2020.”

                                                  7

            Case 2:20-cv-00720-JPS Filed 05/12/20 Page 7 of 29 Document 1
This instruction was part of “an effort to break the continuing spread of the COVID-19 pandemic

through social distancing” (the “Village of Skokie Closure Order”).

       32.     Paradigm Care was required to drastically reduce operations as a result of the

Michigan Closure Order, which has been in effect since March 24, 2020, and Creative Paths was

required to close as a result of the Illinois Closure Order, which has been in effect since March 21,

2020. Creative Paths was also required to close as a result of the Village of Skokie Closure Order,

which has been in effect since March 20, 2020.

       33.     On or about March 23, 2020, within days of the Illinois and Skokie Closure Orders,

Creative Paths learned that one of their active enrollees and the child’s family had tested positive

for COVID-19. The Centers for Disease Control and Prevention has reported that symptoms may

appear 2-14 days after exposure to COVID-19. The appearance of symptoms typically precedes

and serves as the prompt for testing.

       34.     The Michigan and Illinois Closure Orders were issued in response to the spread of

COVID-19 throughout those states, and the Village of Skokie Closure Order was issued in

response to the spread of COVID-19 throughout that locality.

       35.     The presence of COVID-19 caused direct physical loss of or damage to the covered

property under Plaintiffs’ policies, and the policies of the other Class members, by denying use of

and damaging the covered property, and by causing a necessary suspension of operations during a

period of restoration.

       36.     The Closure Orders, including the issuance of the Michigan, Illinois, and Village

of Skokie Closure Orders, prohibited access to Plaintiffs’ and the other Class members’ Covered

Property, due to a Covered Cause of Loss.

       37.     The Michigan and Illinois Closure Orders may be enforced by State and local law

enforcement.

       2.      The Impact of COVID-19 and the Closure Orders

       38.     The presence of COVID-19 caused direct physical loss of or damage to the covered

properties under the Plaintiffs’ policies, and the policies of the other Class members, by denying

                                                 8

            Case 2:20-cv-00720-JPS Filed 05/12/20 Page 8 of 29 Document 1
use of and damaging the covered properties, and by causing a necessary suspension of operations

during a period of restoration.

        39.    The Closure Orders, including issuance of the Michigan and Illinois Closure

Orders, prohibited access to Plaintiffs’ and the other Class members’ Covered Property, due to a

Covered Cause of Loss.

        40.    As a result of the presence of COVID-19 and the Closure Orders, Plaintiffs and the

other Class members lost Business Income and incurred Extra Expense.

        41.    Plaintiffs submitted claims for loss to West Bend under their policies due to the

presence of COVID-19 and the Closure Orders, and West Bend denied those claims on April 2,

2020 (Paradigm Care) and March 31, 2020 (Creative Paths).
                           V.     CLASS ACTION ALLEGATIONS

        42.    Plaintiffs bring this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all others similarly

situated.

        43.    Plaintiffs seek to represent nationwide classes defined as:

               •   All persons and entities that: (a) had Business Income coverage
                   under a property insurance policy issued by West Bend; (b)
                   suffered a suspension of business related to COVID-19 at the
                   premises covered by their West Bend property insurance policy;
                   (c) made a claim under their property insurance policy issued by
                   West Bend; and (d) were denied Business Income coverage by
                   West Bend for the suspension of business resulting from the
                   presence or threat of COVID-19 (the “Business Income Breach
                   Class”).

               •   All persons and entities that: (a) had Civil Authority coverage
                   under a property insurance policy issued by West Bend; (b)
                   suffered loss of Business Income and/or Extra Expense caused
                   by action of a civil authority; (c) made a claim under their
                   property insurance policy issued by West Bend; and (d) were
                   denied Civil Authority coverage by West Bend for the loss of
                   Business Income and/or Extra Expense caused by a Closure
                   Order (the “Civil Authority Breach Class”).



                                                 9

            Case 2:20-cv-00720-JPS Filed 05/12/20 Page 9 of 29 Document 1
    •   All persons and entities that: (a) had Extra Expense coverage
        under a property insurance policy issued by West Bend; (b)
        sought to minimize the suspension of business in connection
        with COVID-19 at the premises covered by their West Bend
        property insurance policy; (c) made a claim under their property
        insurance policy issued by West Bend; and (d) were denied
        Extra Expense coverage by West Bend despite their efforts to
        minimize the suspension of business caused by COVID-19 (the
        “Extra Expense Breach Class”).

    •   All persons and entities that: (a) had Communicable Disease
        Business Income and Extra Expense Coverage under a property
        insurance policy issued by West Bend; (b) made a claim under
        their property insurance policy issued by West Bend; and (c)
        were denied Communicable Disease Business Income and Extra
        Expense Coverage by West Bend (the “Communicable Disease
        Breach Class”).

    •   All persons and entities that: (a) had a Sue and Labor provision
        under a property insurance policy issued by West Bend; (b)
        sought to prevent property damage caused by COVID-19 by
        suspending or reducing business operations at the premises
        covered by their West Bend property insurance policy; (c) made
        a claim under their property insurance policy issued by West
        Bend; and (d) were denied Sue and Labor coverage by West
        Bend in connection with the suspension of business caused by
        COVID-19 (the “Sue and Labor Breach Class”).

    •   All persons and entities with Business Income coverage under a
        property insurance policy issued by West Bend that suffered a
        suspension of business due to COVID-19 at the premises
        covered by the business income coverage (the “Business Income
        Declaratory Judgment Class”).

    •   All persons and entities with Civil Authority coverage under a
        property insurance policy issued by West Bend that suffered loss
        of Business Income and/or Extra Expense caused by a Closure
        Order (the “Civil Authority Declaratory Judgment Class”).

    •   All persons and entities with Extra Expense coverage under a
        property insurance policy issued by West Bend that sought to
        minimize the suspension of business in connection with
        COVID-19 at the premises covered by their West Bend property
        insurance policy (the “Extra Expense Declaratory Judgment
        Class”).



                                    10

Case 2:20-cv-00720-JPS Filed 05/12/20 Page 10 of 29 Document 1
               •   All persons and entities with Communicable Disease Business
                   Income and Extra Expense Coverage under a property insurance
                   policy issued by West Bend that were denied Communicable
                   Disease Business Income and Extra Expense Coverage by West
                   Bend (the “Communicable Disease Declaratory Judgment
                   Class”).

               •   All persons and entities with a Sue and Labor provision under a
                   property insurance policy issued by West Bend that sought to
                   prevent property damage caused by COVID-19 by suspending
                   or reducing business operations at the premises covered by their
                   West Bend property insurance policy (the “Sue and Labor
                   Declaratory Judgment Class”).

        44.    Excluded from each defined Class is Defendant and any of its members, affiliates,

parents, subsidiaries, officers, directors, employees, successors, or assigns; governmental entities;

and the Court staff assigned to this case and their immediate family members. Plaintiffs reserve

the right to modify or amend each of the Class definitions, as appropriate, during the course of this

litigation.

        45.    This action has been brought and may properly be maintained on behalf of each

Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

        46.    Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of each

defined Class are so numerous that individual joinder of all Class members is impracticable. While

Plaintiffs are informed and believe that there are thousands of members of each Class, the precise

number of Class members is unknown to Plaintiffs but may be ascertained from Defendant’s books

and records. Class members may be notified of the pendency of this action by recognized, Court-

approved notice dissemination methods, which may include U.S. Mail, electronic mail, internet

postings, and/or published notice.

        47.    Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting only individual Class members, including, without limitation:




                                                 11

          Case 2:20-cv-00720-JPS Filed 05/12/20 Page 11 of 29 Document 1
             a. West Bend issued all-risk policies to the members of the Class in exchange for

                payment of premiums by the Class members;

             b. whether the Class suffered a covered loss based on the common policies issued to

                members of the Class;

             c. whether West Bend wrongfully denied all claims based on COVID-19;

             d. whether West Bend’s Business Income coverage applies to a suspension of

                business caused by COVID-19;

             e. whether West Bend’s Civil Authority coverage applies to a loss of Business

                Income caused by the orders of state governors requiring the suspension of

                business as a result of COVID-19;

             f. whether West Bend’s Extra Expense coverage applies to efforts to minimize a

                loss caused by COVID-19;

             g. whether West Bend’s Communicable Disease Business Income and Extra

                Expense Coverage applies to a suspension of business caused by COVID-19;

             h. whether West Bend’s Sue and Labor provision applies to require West Bend to

                pay for efforts to reduce damage caused by COVID-19;

             i. whether West Bend has breached its contracts of insurance through a blanket

                denial of all claims based on business interruption, income loss or closures related

                to COVID-19 and the related closures; and

             j. whether Plaintiffs and the Class are entitled to an award of reasonable attorney

                fees, interest and costs.

       48.      Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of the other Class members’ claims because Plaintiffs and the other Class members are all

similarly affected by Defendant’s refusal to pay under its Business Income, Civil Authority, Extra

Expense, Communicable Disease Business Income and Extra Expense, and Sue and Labor

coverages. Plaintiffs’ claims are based upon the same legal theories as those of the other Class



                                                 12

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 12 of 29 Document 1
members. Plaintiffs’ and the other Class members sustained damages as a direct and proximate

result of the same wrongful practices in which Defendant engaged.

       49.       Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate Class representatives because their interests do not conflict with the

interests of the other Class members who they seek to represent, Plaintiffs have retained counsel

competent and experienced in complex class action litigation, including successfully litigating

class action cases similar to this one, where insurers breached contracts with insureds by failing to

pay the amounts owed under their policies, and Plaintiffs intend to prosecute this action vigorously.

The interests of the above-defined Classes will be fairly and adequately protected by Plaintiffs and

their counsel.

       50.       Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests—Federal Rule of Civil Procedure 23(b)(1). Plaintiffs seek class-

wide adjudication as to the interpretation, and resultant scope, of Defendant’s Business Income,

Civil Authority, Extra Expense, Communicable Disease Business Income and Extra Expense, and

Sue and Labor coverages. The prosecution of separate actions by individual members of the

Classes would create an immediate risk of inconsistent or varying adjudications that would

establish incompatible standards of conduct for the Defendant. Moreover, the adjudications sought

by Plaintiffs could, as a practical matter, substantially impair or impede the ability of other Class

members, who are not parties to this action, to protect their interests.

       51.       Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

Defendant acted or refused to act on grounds generally applicable to Plaintiffs and the other Class

members, thereby making appropriate final injunctive relief and declaratory relief, as described

below, with respect to the Class members.

       52.       Superiority—Federal Rule of Civil Procedure 23(b)(3).            A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

                                                 13

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 13 of 29 Document 1
increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court.

                                 VI.     CLAIMS FOR RELIEF

                                COUNT I
             BREACH OF CONTRACT -- BUSINESS INCOME COVERAGE
               (Claim Brought on Behalf of the Business Income Breach Class)

       53.     Plaintiffs Paradigm Care and Creative Paths (“Plaintiffs” for the purpose of this

claim) repeat and reallege Paragraphs 1-52 as if fully set forth herein.

       54.     Plaintiffs bring this Count individually and on behalf of the other members of the

Business Income Breach Class.

       55.     Plaintiffs’ West Bend policies, as well as those of the other Business Income Breach

Class members, are contracts under which West Bend was paid premiums in exchange for its

promise to pay Plaintiffs’ and the other Business Income Breach Class members’ losses for claims

covered by the policy.

       56.     In the Special Property Coverage Form, West Bend agreed to pay for its insureds’

actual loss of Business Income sustained due to the necessary suspension of their operations during

the “period of restoration.”

       57.     A “partial slowdown or complete cessation” of business activities at the Covered

Property is a “suspension” under the policy, for which West Bend agreed to pay for loss of

Business Income during the “period of restoration” that begins at the time of direct physical loss

or damage.

       58.     “Business Income” means net income (or loss) before tax that Plaintiffs and the

other Class members would have earned if no physical loss or damage had occurred, as well as

continuing normal operating expenses incurred.

       59.     COVID-19 caused direct physical loss and damage to Plaintiffs’ and the other

Business Income Breach Class members’ Covered Properties, requiring suspension of operations

                                                 14

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 14 of 29 Document 1
at Covered Properties. Losses caused by COVID-19 thus triggered the Business Income provision

of Plaintiffs’ and the other Business Income Breach Class members’ West Bend policies.

       60.     Plaintiffs and the other Business Income Breach Class members have complied

with all applicable provisions of their policies and/or those provisions have been waived by West

Bend or West Bend is estopped from asserting them, and yet West Bend has abrogated its insurance

coverage obligations pursuant to the policies’ clear and unambiguous terms.

       61.     By denying coverage for any Business Income losses incurred by Plaintiffs and the

other Business Income Breach Class members in connection with the COVID-19 pandemic, West

Bend has breached its coverage obligations under the policies.

       62.     As a result of West Bend’s breaches of the policies, Plaintiffs and the other Business

Income Breach Class members have sustained substantial damages for which West Bend is liable,

in an amount to be established at trial.

                                       COUNT II
              BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
               (Claim Brought on Behalf of the Civil Authority Breach Class)
       63.     Plaintiffs Paradigm Care and Creative Paths (“Plaintiffs” for the purpose of this

claim) repeat and reallege Paragraphs 1-62 as if fully set forth herein.

       64.     Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Breach Class.

       65.     Plaintiffs’ West Bend insurance policies, as well as those of the other Civil

Authority Breach Class members, are contracts under which West Bend was paid premiums in

exchange for its promise to pay Plaintiffs’ and the other Civil Authority Breach Class members’

losses for claims covered by the policy.
       66.     West Bend agreed to “pay for the actual loss of Business Income” that Plaintiffs

sustain “and necessary Extra Expense” that Plaintiffs incur “caused by action of civil authority that

prohibits access to” the Covered Property when a Covered Cause of Loss causes damage to

property other than the Covered Property.


                                                 15

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 15 of 29 Document 1
       67.     The Closure Orders triggered the Civil Authority provision under Plaintiffs’ and

the other members of the Civil Authority Breach Class’s West Bend insurance policies.

       68.     Plaintiffs and the other members of the Civil Authority Breach Class have complied

with all applicable provisions of the policies and/or those provisions have been waived by West

Bend or West Bend is estopped from asserting them, and yet West Bend has abrogated its insurance

coverage obligations pursuant to the Policies’ clear and unambiguous terms.

       69.     By denying coverage for any business losses incurred by Plaintiffs and other

members of the Civil Authority Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, West Bend has breached its coverage obligations under the policies.

       70.     As a result of West Bend’s breaches of the policies, Plaintiffs and the other

members of the Civil Authority Breach Class have sustained substantial damages for which West

Bend is liable, in an amount to be established at trial.

                                       COUNT III
               BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
                (Claim Brought on Behalf of the Extra Expense Breach Class)
       71.     Plaintiffs Paradigm Care and Creative Paths (“Plaintiffs” for the purpose of this

claim) repeat and reallege Paragraphs 1-70 as if fully set forth herein.

       72.     Plaintiffs bring this Count individually and on behalf of the other members of the

Extra Expense Breach Class.

       73.     Plaintiffs’ West Bend insurance policies, as well as those of the other Extra Expense

Breach Class members, are contracts under which West Bend was paid premiums in exchange for

its promise to pay Plaintiffs’ and the other Extra Expense Breach Class members’ losses for claims

covered by the policy.
       74.     In the Special Property Coverage Form, West Bend also agreed to pay necessary

Extra Expense that its insureds incur during the “period of restoration” that the insureds would not

have incurred if there had been no direct physical loss or damage to the Covered Property.




                                                  16

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 16 of 29 Document 1
       75.     “Extra Expense” includes expenses to avoid or minimize the suspension of

business, continue operations, and to repair or replace property.

       76.     Due to COVID-19 and the Closure Orders, Plaintiffs and the other members of the

Extra Expense Breach Class incurred Extra Expense at Covered Property

       77.     Plaintiffs and the other members of the Extra Expense Breach Class have complied

with all applicable provisions of the policies and/or those provisions have been waived by West

Bend or West Bend is estopped from asserting them, and yet West Bend has abrogated its insurance

coverage obligations pursuant to the policies’ clear and unambiguous terms.

       78.     By denying coverage for any business losses incurred by Plaintiffs and the other

members of the Extra Expense Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, West Bend has breached its coverage obligations under the policies.

       79.     As a result of West Bend’s breaches of the policies, Plaintiffs and the other

members of the Extra Expense Breach Class have sustained substantial damages for which West

Bend is liable, in an amount to be established at trial.

                                      COUNT IV
         BREACH OF CONTRACT – COMMUNICABLE DISEASE COVERAGE
          (Claim Brought on Behalf of the Communicable Disease Breach Class)
       80.     Plaintiffs Paradigm Care and Creative Paths (“Plaintiffs” for the purpose of this

claim) repeat and reallege Paragraphs 1-79 as if fully set forth herein.

       81.     Plaintiffs bring this Count individually and on behalf of the other members of the

Communicable Disease Breach Class.

       82.     Plaintiffs’ West Bend insurance policies, as well as those of the other

Communicable Disease Breach Class members, are contracts under which West Bend was paid

premiums in exchange for its promise to pay Plaintiffs’ and the other Communicable Disease

Breach Class members’ losses for claims covered by the policy.
       83.     In the Special Property Coverage Form, West Bend also agreed to pay “any loss of

Business Income or any necessary Extra Expense costs,” subject to a cap, “due to an outbreak of


                                                  17

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 17 of 29 Document 1
a ‘communicable disease,’” beginning 24 hours after shut down or suspension by a jurisdictional

board and ending within 30 days after the insured is permitted to fully or partially resume their

operations.

       84.     Due to COVID-19 and the Closure Orders, Plaintiffs and the other members of the

Communicable Disease Breach Class lost Business Income and incurred Extra Expense at Covered

Property.

       85.     Plaintiffs and the other members of the Communicable Disease Breach Class have

complied with all applicable provisions of the policies and/or those provisions have been waived

by West Bend or West Bend is estopped from asserting them, and yet West Bend has abrogated

its insurance coverage obligations pursuant to the policies’ clear and unambiguous terms.

       86.     By denying coverage for any business losses incurred by Plaintiffs and the other

members of the Communicable Disease Breach Class in connection with the Closure Orders and

the COVID-19 pandemic, West Bend has breached its coverage obligations under the policies.

       87.     As a result of West Bend’s breaches of the policies, Plaintiffs and the other

members of the Communicable Disease Breach Class have sustained substantial damages for

which West Bend is liable, in an amount to be established at trial.

                                       COUNT V
               BREACH OF CONTRACT – SUE AND LABOR COVERAGE
               (Claim Brought on Behalf of the Sue and Labor Breach Class)
       88.     Plaintiffs Paradigm Care and Creative Paths (“Plaintiffs” for the purpose of this

claim) repeat and reallege Paragraphs 1-87 as if fully set forth herein.

       89.     Plaintiffs bring this Count individually and on behalf of the other members of the

Sue and Labor Breach Class.

       90.     Plaintiffs’ West Bend policies, as well as those of the other Sue and Labor Breach

Class members, are contracts under which West Bend was paid premiums in exchange for its

promise to pay Plaintiffs’ and the other Sue and Labor Breach Class members’ losses for claims

covered by the policy.


                                                 18

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 18 of 29 Document 1
       91.     In the Special Property Coverage Form, West Bend agreed to give due

consideration in settlement of a claim to expenses incurred in taking all reasonable steps to protect

Covered Property from further damage.

       92.     In complying with the Closure Orders and otherwise suspending or limiting

operations, Plaintiffs and other members of the Sue and Labor Breach Class incurred expenses in

connection with reasonable steps to protect Covered Property.

       93.     Plaintiffs and the other members of the Sue and Labor Breach Class have complied

with all applicable provisions of the policy and/or those provisions have been waived by West

Bend or West Bend is estopped from asserting them, and yet West Bend has abrogated its insurance

coverage obligations pursuant to the policies’ clear and unambiguous terms.

       94.     By denying coverage for any Sue and Labor expenses incurred by Plaintiffs and the

other members of the Sue and Labor Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, West Bend has breached its coverage obligations under the policies.

       95.     As a result of West Bend’s breaches of the policies, Plaintiffs and the other

members of the Sue and Labor Breach Class have sustained substantial damages for which West

Bend is liable, in an amount to be established at trial.

                                       COUNT VI
          DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
      (Claim Brought on Behalf of the Business Income Declaratory Judgment Class)
       96.     Plaintiffs Paradigm Care and Creative Paths (“Plaintiffs” for the purpose of this

claim) repeat and reallege Paragraphs 1-95 as if fully set forth herein.

       97.     Plaintiffs bring this Count individually and on behalf of the other members of the

Business Income Declaratory Judgment Class.

       98.     Plaintiffs’ West Bend policies, as well as those of the other Business Income

Declaratory Judgment Class members, are contracts under which West Bend was paid premiums

in exchange for its promise to pay Plaintiffs’ and the other Business Income Declaratory Judgment

Class members’ losses for claims covered by the policy.


                                                  19

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 19 of 29 Document 1
       99.     Plaintiffs and the other Business Income Declaratory Judgment Class members

have complied with all applicable provisions of the policies and/or those provisions have been

waived by West Bend or West Bend is estopped from asserting them, and yet West Bend has

abrogated its insurance coverage obligations pursuant to the policies’ clear and unambiguous terms

and has wrongfully and illegally refused to provide coverage to which Plaintiffs and the other

Business Income Declaratory Judgment Class members are entitled.

       100.    West Bend has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       101.    An actual case or controversy exists regarding Plaintiffs’ and the other Business

Income Declaratory Judgment Class members’ rights and West Bend’s obligations under the

policies to reimburse Plaintiffs for the full amount of Business Income losses incurred by Plaintiffs

and the other Business Income Declaratory Judgment Class members in connection with

suspension of their businesses stemming from the COVID-19 pandemic.

       102.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Business Income Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

          i.   Plaintiffs’ and the other Business Income Declaratory Judgment Class members’

               Business Income losses incurred in connection with the Closure Orders and the

               necessary interruption of their businesses stemming from the COVID-19 pandemic

               are insured losses under their policies; and

         ii.   West Bend is obligated to pay Plaintiffs and the other Business Income Declaratory

               Judgment Class members for the full amount of the Business Income losses

               incurred and to be incurred in connection with the Closure Orders during the period

               of restoration and the necessary interruption of their businesses stemming from the

               COVID-19 pandemic.




                                                 20

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 20 of 29 Document 1
                                       COUNT VII
          DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
       (Claim Brought on Behalf of the Civil Authority Declaratory Judgment Class)
       103.    Plaintiffs Paradigm Care and Creative Paths (“Plaintiffs” for the purpose of this

claim) repeat and reallege Paragraphs 1-102 as if fully set forth herein.

       104.    Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Declaratory Judgment Class.

       105.    Plaintiffs’ West Bend insurance policies, as well as those of the other Civil

Authority Declaratory Judgment Class members, are contracts under which West Bend was paid

premiums in exchange for its promise to pay Plaintiffs’ and the other Civil Authority Declaratory

Judgment Class members’ losses for claims covered by the policy.

       106.    Plaintiffs and the other Civil Authority Declaratory Judgment Class members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by West Bend or West Bend is estopped from asserting them, and yet West Bend has abrogated

its insurance coverage obligations pursuant to the policies’ clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiffs and the other Class

members are entitled.

       107.    West Bend has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       108.    An actual case or controversy exists regarding Plaintiffs’ and the other Civil

Authority Declaratory Judgment Class members’ rights and West Bend’s obligations under the

policies to reimburse Plaintiffs and the other Civil Authority Declaratory Judgment Class members

for the full amount of covered Civil Authority losses incurred by Plaintiffs and the other Civil

Authority Declaratory Judgment Class members in connection with Closure Orders and the

necessary interruption of their businesses stemming from the COVID-19 pandemic.

       109.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Civil Authority Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

                                                 21

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 21 of 29 Document 1
          i.   Plaintiffs’ and the other Civil Authority Declaratory Judgment Class members’

               Civil Authority losses incurred in connection with the Closure Orders and the

               necessary interruption of their businesses stemming from the COVID-19 pandemic

               are insured losses under their policies; and

         ii.   West Bend is obligated to pay Plaintiffs and the other Civil Authority Declaratory

               Judgment Class members the full amount of the Civil Authority losses incurred and

               to be incurred in connection with the covered losses related to the Closure Orders

               and the necessary interruption of their businesses stemming from the COVID-19

               pandemic.

                                      COUNT VIII
           DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
       (Claim Brought on Behalf of the Extra Expense Declaratory Judgment Class)
       110.    Plaintiffs Paradigm Care and Creative Paths (“Plaintiffs” for the purpose of this

claim) repeat and reallege Paragraphs 1-109 as if fully set forth herein.

       111.    Plaintiffs bring this Count individually and on behalf of the other members of the

Extra Expense Declaratory Judgment Class.

       112.    Plaintiffs’ West Bend insurance policy, as well as those of the other Extra Expense

Declaratory Judgment Class members, are contracts under which West Bend was paid premiums

in exchange for its promise to pay Plaintiffs’ and the other Extra Expense Declaratory Judgment

Class members’ losses for claims covered by the policy.

       113.    Plaintiffs and the other Extra Expense Declaratory Judgment Class members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by West Bend or West Bend is estopped from asserting them, and yet West Bend has abrogated

its insurance coverage obligations pursuant to the policies clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiffs and the other Class

members are entitled.




                                                 22

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 22 of 29 Document 1
       114.    West Bend has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       115.    An actual case or controversy exists regarding Plaintiffs’ and the other Extra

Expense Declaratory Judgment Class members’ rights and West Bend’s obligations under the

policies to reimburse Plaintiffs and the other Extra Expense Declaratory Judgment Class members

for the full amount of Extra Expense losses incurred by Plaintiffs in connection with Closure

Orders and the necessary interruption of their businesses stemming from the COVID-19 pandemic.

       116.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Extra Expense Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

          i.   Plaintiffs’ and the other Extra Expense Declaratory Judgment Class members’

               Extra Expense losses incurred in connection with the Closure Orders and the

               necessary interruption of their businesses stemming from the COVID-19 pandemic

               are insured losses under their policies; and

         ii.   West Bend is obligated to pay Plaintiffs and the other Extra Expense Declaratory

               Judgment Class members for the full amount of the Extra Expense losses incurred

               and to be incurred in connection with the covered losses related to the Closure

               Orders during the period of restoration and the necessary interruption of their

               businesses stemming from the COVID-19 pandemic.

                                      COUNT IX
      DECLARATORY JUDGMENT – COMMUNICABLE DISEASE COVERAGE
   (Claim Brought on Behalf of the Communicable Disease Declaratory Judgment Class)
       117.    Plaintiffs Paradigm Care and Creative Paths (“Plaintiffs” for the purpose of this

claim) repeat and reallege Paragraphs 1-116 as if fully set forth herein.

       118.    Plaintiffs bring this Count individually and on behalf of the other members of the

Communicable Disease Declaratory Judgment Class.




                                                 23

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 23 of 29 Document 1
          119.   Plaintiffs’ West Bend insurance policies, as well as those of the other

Communicable Disease Declaratory Judgment Class members, are contracts under which West

Bend was paid premiums in exchange for its promise to pay Plaintiffs’ and the other

Communicable Disease Declaratory Judgment Class members’ losses for claims covered by the

policy.

          120.   Plaintiffs and the other Communicable Disease Declaratory Judgment Class

members have complied with all applicable provisions of the policies and/or those provisions have

been waived by West Bend or West Bend is estopped from asserting them, and yet West Bend has

abrogated its insurance coverage obligations pursuant to the policies clear and unambiguous terms

and has wrongfully and illegally refused to provide coverage to which Plaintiffs and the other

Class members are entitled.

          121.   West Bend has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

          122.   An actual case or controversy exists regarding Plaintiffs’ and the other

Communicable Disease Declaratory Judgment Class members’ rights and West Bend’s obligations

under the policies to reimburse Plaintiffs and the other Communicable Disease Declaratory

Judgment Class members for the full amount of Communicable Disease Business Income and

Extra Expense Coverage losses incurred by Plaintiffs in connection with Closure Orders and the

necessary interruption of their businesses stemming from the COVID-19 pandemic.

          123.   Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Communicable Disease

Declaratory Judgment Class members seek a declaratory judgment from this Court declaring the

following:

            i.   Plaintiffs’ and the other Communicable Disease Declaratory Judgment Class

                 members’ Communicable Disease Business Income and Extra Expense Coverage

                 losses incurred in connection with the Closure Orders and the necessary



                                               24

           Case 2:20-cv-00720-JPS Filed 05/12/20 Page 24 of 29 Document 1
               interruption of their businesses stemming from the COVID-19 pandemic are

               insured losses under their policies; and

         ii.   West Bend is obligated to pay Plaintiffs and the other Communicable Disease

               Declaratory Judgment Class members for the full amount of the Communicable

               Disease Business Income and Extra Expense Coverage losses incurred and to be

               incurred in connection with the covered losses related to the Closure Orders during

               the period of restoration and the necessary interruption of their businesses

               stemming from the COVID-19 pandemic.

                                       COUNT X
            DECLARATORY JUDGMENT – SUE AND LABOR COVERAGE
       (Claim Brought on Behalf of the Sue and Labor Declaratory Judgment Class)
       124.    Plaintiffs Paradigm Care and Creative Paths (“Plaintiffs” for the purpose of this

claim) repeat and reallege Paragraphs 1-123 as if fully set forth herein.

       125.    Plaintiffs bring this Count individually and on behalf of the other members of the

Sue and Labor Declaratory Judgment Class.

       126.    Plaintiffs’ West Bend insurance policies, as well as those of the other Sue and Labor

Declaratory Judgment Class members, are contracts under which West Bend was paid premiums

in exchange for its promise to pay Plaintiffs’ and the other Sue and Labor Declaratory Judgment

Class members’ reasonably incurred expenses to protect Covered Property.
       127.    Plaintiffs and the other Sue and Labor Declaratory Judgment Class members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by West Bend or West Bend is estopped from asserting them, and yet West Bend has abrogated

its insurance coverage obligations pursuant to the policies’ clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiffs are entitled.

       128.    West Bend has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.


                                                 25

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 25 of 29 Document 1
       129.      An actual case or controversy exists regarding Plaintiffs’ and the other Sue and

Labor Declaratory Judgment Class members’ rights and West Bend’s obligations under the

policies to reimburse Plaintiffs and the other Sue and Labor Declaratory Judgment Class members

for the full amount Plaintiffs and the other members of the Sue and Labor Declaratory Judgment

Class reasonably incurred to protect Covered Property from further damage by COVID-19.

       130.      Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Sue and Labor Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

            i.   Plaintiffs’ and the other Sue and Labor Declaratory Judgment Class members’

                 reasonably incurred expenses to protect Covered Property from further damage by

                 COVID-19 are insured losses under their policies; and

         ii.     West Bend is obligated to pay Plaintiffs and the other Sue and Labor Declaratory

                 Judgment Class members for the full amount of the expenses they reasonably

                 incurred to protect Covered Property from further damage by COVID-19.
                                 VII.   REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other Class members,

respectfully request that the Court enter judgment in their favor and against Defendant as follows:

       a.        Entering an order certifying the proposed nationwide Classes, as requested herein,

designating Plaintiffs as Class representatives, and appointing Plaintiffs’ undersigned attorneys as

Counsel for the Classes;

       b.        Entering judgment on Counts I-V in favor of Plaintiffs Paradigm Care and Creative

Paths and the members of the Business Income Breach Class, the Civil Authority Breach Class,

the Extra Expense Breach Class, the Communicable Disease Breach Class, and the Sue and Labor

Breach Class; and awarding damages for breach of contract in an amount to be determined at trial;

       c.        Entering declaratory judgments on Counts VI-X in favor of Plaintiffs and the

members of the Business Income Declaratory Judgment Class, the Civil Authority Declaratory

Judgment Class, the Extra Expense Declaratory Judgment Class, the Communicable Disease

Declaratory Judgment Class, and the Sue and Labor Declaratory Judgment Class as follows;

                                                 26

            Case 2:20-cv-00720-JPS Filed 05/12/20 Page 26 of 29 Document 1
              i.      Business Income, Civil Authority, Extra Expense, Communicable Disease

                      Business Income and Extra Expense Coverage, and Sue and Labor losses

                      incurred in connection with the Closure Orders and the necessary interruption

                      of their businesses stemming from the COVID-19 pandemic are insured losses

                      under their policies; and

             ii.      West Bend is obligated to pay for the full amount of the Business Income, Civil

                      Authority, Extra Expense, Communicable Disease Business Income and Extra

                      Expense, and Sue and Labor losses incurred and to be incurred related to

                      COVID-19, the Closure Orders, and the necessary interruption of their

                      businesses stemming from the COVID-19 pandemic;

      d.           Ordering Defendant to pay both pre- and post-judgment interest on any amounts

awarded;

      e.           Ordering Defendant to pay attorneys’ fees and costs of suit; and

      f.           Ordering such other and further relief as may be just and proper.
                                       VIII. JURY DEMAND

      Plaintiffs hereby demand a trial by jury on all claims so triable.




                                                   27

           Case 2:20-cv-00720-JPS Filed 05/12/20 Page 27 of 29 Document 1
Dated: May 12, 2020                   Respectfully submitted,

                                      /s Timothy W. Burns
                                      Timothy W. Burns
                                      State Bar No. 1068086
                                      Jeff J. Bowen
                                      State Bar No. 1074862
                                      Jesse J. Bair
                                      State Bar No. 1083779
                                      Freya K. Bowen
                                      State Bar No. 1066820
                                      BURNS BOWEN BAIR LLP
                                      One South Pinckney Street, Suite 930
                                      Madison, Wisconsin 53703
                                      Telephone: 608-286-2302
                                      tburns@bbblawllp.com
                                      jbowen@bbblawllp.com
                                      jbair@bbblawllp.com
                                      fbowen@bbblawllp.com

                                      Adam J. Levitt*
                                      DICELLO LEVITT GUTZLER LLC
                                      Ten North Dearborn Street, Sixth Floor
                                      Chicago, Illinois 60602
                                      Telephone: 312-214-7900
                                      alevitt@dicellolevitt.com
                                      akeller@dicellolevitt.com
                                      dferri@dicellolevitt.com
                                      mhamill@dicellolevitt.com
                                      lreasons@dicellolevitt.com

                                      Mark Lanier*
                                      Alex Brown*
                                      Skip McBride*
                                      THE LANIER LAW FIRM PC
                                      10940 West Sam Houston Parkway North
                                      Suite 100
                                      Houston, Texas 77064
                                      Telephone: 713-659-5200
                                      WML@lanierlawfirm.com
                                      alex.brown@lanierlawfirm.com
                                      skip.mcbride@lanierlawfirm.com




                                     28

       Case 2:20-cv-00720-JPS Filed 05/12/20 Page 28 of 29 Document 1
                                                 Douglas Daniels*
                                                 DANIELS & TREDENNICK
                                                 6363 Woodway, Suite 700
                                                 Houston, Texas 77057
                                                 Telephone: 713-917-0024
                                                 douglas.daniels@dtlawyers.com

                                                 Counsel for Plaintiffs
                                                 and the Proposed Classes

*Applications for admission pro hac vice to be filed




                                               29

         Case 2:20-cv-00720-JPS Filed 05/12/20 Page 29 of 29 Document 1
